Conviction for selling intoxicating liquor; punishment, two years in the penitentiary.
There are five bills of exception in the record. In each of same certain testimony is set out as having been admitted over objection, and the objection made is also stated. No facts are certified in any of said bills from which this court might ascertain whether the objection made was good or not. Such bills are of no avail. The rules are plain and have been referred to in hundreds of cases. The bill in and of itself must manifest that the objection is well taken, that is, there must be stated facts, surroundings and circumstances from which this court may see that error was committed in the introduction or rejection of testimony. The State's testimony shows a sale by appellant of whisky for which he received payment. The facts controverting the State's case were before the jury, and the law of the case was submitted in a manner apparently acceptable to appellant.
The facts being sufficient to make out a case against appellant, and no error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.